EXHIBIT 10.4

 

STAY BONUS AGREEMENT

This Agreement is made as of August 27, 2019 by and between Nuvera
Communications, Inc. (the “Company”) and Barbara Bornhoft (the “Executive”).

WHEREAS, Executive is currently employed by the Company as its Chief Operating
Officer pursuant to the terms of that certain Employment Agreement dated as of
July 2006, as amended March 2012 (the “Employment Agreement”); and

WHEREAS, the Company and Bill Otis, currently serving as the Chief Executive
Officer (“CEO”) of the Company, have announced a succession plan with respect to
Mr. Otis’ employment whereby the Company will conduct a search and appoint a new
CEO (the “Successor CEO”); and

WHEREAS, the Company desires that the Successor CEO benefit from the knowledge,
experience and expertise of Executive for a period of 12 months (the “Transition
Period”) following the first day of the Successor CEO’s employment (the
“Transition Date”); and

WHEREAS, the Company wishes to retain Executive’s services through the
Transition Period; and

WHEREAS, the purpose of this Agreement is to provide an incentive to Executive
to remain with the Company and to use Executive’s best efforts to assist the
Successor CEO in a successful transition into the leadership role in the Company
through and after the Transition Period;

NOW, THEREFORE, in consideration of the foregoing and the mutual terms and
conditions set forth herein, the parties agree as follows:


1.                  TRANSITION PERIOD EMPLOYMENT.  DURING THE PERIOD PRIOR TO
THE TRANSITION DATE AND FOR THE TRANSITION PERIOD, EXECUTIVE SHALL CONTINUE TO
PERFORM THE JOB DUTIES AND RESPONSIBILITIES OF EXECUTIVE’S POSITION WITH THE
COMPANY UNDER THE CURRENT TERMS OF THE EMPLOYMENT AGREEMENT WITH COMPANY AND THE
COMPANY’S POLICIES AND PROCEDURES AS DIRECTED BY THE CEO AND THE BOARD.  NOTHING
HEREIN CHANGES THE TERMS OF EMPLOYMENT OR THE EMPLOYMENT AGREEMENT.  EXECUTIVE
AGREES TO PERFORM ADDITIONAL JOB DUTIES AND RESPONSIBILITIES AS ARE ASSIGNED TO
EXECUTIVE TO ASSIST IN THE TRANSITION BY THE SUCCESSOR CEO DURING THE TRANSITION
PERIOD. EXECUTIVE ALSO AGREES THAT THE SUCCESSOR CEO MAY IN GOOD FAITH REASSIGN
OR REDUCE THE DUTIES AND RESPONSIBILITIES OF EXECUTIVE DURING THE TRANSITION
PERIOD AS THE SUCCESSOR CEO MAY DETERMINE, SUBJECT TO ANY RIGHTS OF THE
EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT.


2.                  STAY BONUS.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND
CONDITIONED UPON THE APPOINTMENT OF A SUCCESSOR CEO, IF EXECUTIVE CONTINUES TO
BE EMPLOYED BY COMPANY FOR THE TRANSITION PERIOD, EXECUTIVE WILL BE PAID A TOTAL
BONUS OF ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00) (THE “STAY
BONUS”), REDUCED BY APPLICABLE WITHHOLDINGS FOR TAXES AND OTHER LEGALLY REQUIRED
ITEMS. THE STAY BONUS WILL BE PAID ON THE NEXT REGULAR PAYROLL DATE FOLLOWING
THE LAST DAY OF THE TRANSITION PERIOD. THIS STAY BONUS WILL BE IN ADDITION TO,
AND NOT IN LIEU OF, ANY OTHER PAYMENT OF REGULAR BASE SALARY OR INCENTIVES UNDER
THE EMPLOYMENT AGREEMENT OR ANY OTHER PLAN OR PROGRAM OF THE COMPANY.

1

--------------------------------------------------------------------------------

 


3.                  SEPARATION DURING TRANSITION PERIOD.  IF DURING THE
TRANSITION PERIOD, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY
REASON, INCLUDING DEATH, DISABILITY, WITH OR WITHOUT CAUSE, OR WITH OR WITHOUT
GOOD REASON, THEN EXECUTIVE SHALL FORFEIT ANY RIGHT TO PAYMENT OF THE STAY BONUS
AND THEREAFTER, THIS AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND
EFFECT.


4.                  NONDISPARAGEMENT.  EXECUTIVE AGREES NOT TO DO ANYTHING THAT
WOULD DAMAGE THE COMPANY’S BUSINESS REPUTATION OR GOODWILL, AND WILL REFRAIN
FROM MAKING ANY NEGATIVE, CRITICAL OR DISPARAGING STATEMENTS, EXPRESS OR
IMPLIED, CONCERNING THE COMPANY OR ITS OFFICERS OR DIRECTORS.


5.                  CONFLICTS.  EXECUTIVE MAY SERVE ON THE BOARDS OF OTHER
BUSINESS ENTERPRISES SO LONG AS THESE ACTIVITIES DO NOT INTERFERE WITH THE
PERFORMANCE OF EXECUTIVE’S DUTIES AND RESPONSIBILITIES HEREUNDER OR POSE A
CONFLICT WITH THE BUSINESS OF THE COMPANY.  IF THERE IS AN ISSUE WHETHER ANY
ACTIVITIES COULD INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES AND
RESPONSIBILITIES HEREUNDER OR POSE A CONFLICT WITH THE BUSINESS OF THE COMPANY,
THE EXECUTIVE MAY SERVE ONLY IF APPROVED IN ADVANCE BY THE BOARD.


6.                  TAXES.  THE COMPANY WILL DEDUCT OR WITHHOLD FROM THE STAY
BONUS ALL FEDERAL, STATE AND LOCAL TAXES THAT THE COMPANY IS REQUIRED BY LAW TO
WITHHOLD OR DEDUCT. NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL THE COMPANY
BE LIABLE FOR ANY ADDITIONAL TAX, INTEREST, OR PENALTIES THAT MAY BE IMPOSED ON
EXECUTIVE OTHER THAN THE COMPANY’S WITHHOLDING OBLIGATIONS.


7.                  ASSIGNMENT.  COMPANY MAY IN ITS SOLE DISCRETION ASSIGN THIS
AGREEMENT TO ANY ENTITY OR INDIVIDUAL WHICH SUCCEEDS TO SOME OR ALL OF THE
BUSINESS OF COMPANY THROUGH MERGER, CONSOLIDATION, A SALE OF SOME OR ALL OF THE
ASSETS OF COMPANY, OR ANY SIMILAR TRANSACTION AND ASSIGNMENT SHALL NOT BE DEEMED
A TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR PURPOSES OF THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT THE SERVICES TO BE RENDERED BY EXECUTIVE
TO COMPANY ARE UNIQUE AND PERSONAL, AND THAT EXECUTIVE THEREFORE MAY NOT ASSIGN
ANY OF EXECUTIVE’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANYONE.


8.                  SUCCESSORS; SURVIVAL.  SUBJECT TO SECTION 7 (ASSIGNMENT),
THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING ON THE PARTIES HERETO, ON ANY
SUCCESSOR OF COMPANY OR COMPANY, AND ON EXECUTIVE’S HEIRS OR ANY PERSONAL
REPRESENTATIVE OF EXECUTIVE OR EXECUTIVE’S ESTATE. THE PROVISIONS OF SECTIONS 4
(NONDISPARAGEMENT) AND 5 (CONFLICTS) OF THIS AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.


9.                  MERGER CLAUSE.  THIS AGREEMENT AND THE EXECUTIVE’S
EMPLOYMENT AGREEMENT, AS AMENDED, CONSTITUTES THE FINAL WRITTEN EXPRESSION OF
ALL TERMS OF THE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT, AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF. 


10.              AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY IN WRITING,
SIGNED BY ALL PARTIES HERETO. THIS AGREEMENT IS INTENDED TO BE EXEMPT FROM THE
REQUIREMENTS OF CODE § 409A AND TREASURY REGULATIONS PROMULGATED THEREUNDER AS A
SHORT-TERM DEFERRAL, AND THE PARTIES WILL INTERPRET THE AGREEMENT ACCORDINGLY.
NOTWITHSTANDING THE FOREGOING, THE BOARD RESERVES THE RIGHT, WITHOUT THE CONSENT
OF EXECUTIVE, TO AMEND THE AGREEMENT TO COMPLY WITH CODE §409A AND REGULATIONS
PROMULGATED THEREUNDER, PRESERVING TO THE GREATEST EXTENT POSSIBLE, THE ECONOMIC
BENEFITS PROVIDED UNDER THE AGREEMENT TO EXECUTIVE. 

2

--------------------------------------------------------------------------------

 


11.              GOVERNING LAW.  THIS AGREEMENT SHALL BE INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

IN WITNESS HEREOF, the parties have executed this Agreement effective as of the
date set forth above.

 

EXECUTIVE:

NUVERA COMMUNICATIONS, INC.

/s/Barbara Bornhoft

By

/s/Perry Meyer     

Barbara Bornhoft

Its

Chairman

 

3